internal_revenue_service number release date index number dollar_figure cc dom fi p plr-116069-99 date city x state law law law date board agency z w cc ed p c property v plr-116069-99 t s dear this is in response to a letter dated date and prior correspondence requesting rulings that x is a political_subdivision contributions to x may be deductible for federal_income_tax purposes and x need not file a federal_income_tax return facts city is a political_subdivision of state pursuant to state’s law board the governing body of city enacted law on date law established x under law the purpose of x is to promote and enhance the business environment of that part of city within its geographical boundaries which are set by law under both law and state’s law x is a body corporate and politic it can sue and be sued acquire hold and convey property make contracts borrow money construct own operate and maintain public improvements within its boundaries operate retail management programs provide with certain exceptions services historically provided by city accept donations construct acquire and operate parking facilities and operate revenue-sharing facilities or events state’s agency has recognized x as a political_subdivision of state x recommends to board the imposition of a tax levy on real_property within x’s boundaries under law the recommendation is mandatory on board the recommended levy may not exceed z of the regular municipal property_tax imposed by city and law exempts residential property consisting of no more than w units city collects the levy for x and deposits it in a special fund for x that is accounted for in city’s general fund x must reimburse city for each tax bill issued on account of the levy x receives disbursements in accordance with its annual budget x’s board bc is its executive body bc approves x’s annual budget makes administrative decisions and interprets x’s policy bc is comprised of both voting and nonvoting members nonvoting members are the ex officio cc ed p and c voting members include city’s mayor board’s president and the owner of property or their designees additional voting members include no less than v nor more than t elected individuals only owners of real_property within x and either managers of businesses within x or tenants of property within x are eligible to become plr-116069-99 elected voting members bc or any s property owners or tenants in x can nominate elected voting members only owners of property within x may vote for elected members city remains obliged to perform municipal services to x and private parties within x are subject_to city regulations x may be dissolved by city ordinance or referendum among all owners of property within x if x has liabilities remaining after dissolution board may impose a levy on real_property in x in the same manner as bc could have so long as the liabilities remain outstanding if x has any assets upon dissolution the assets must be transferred to city x must indemnify city its officials and employees from liability provide an annual report to city and allow city to inspect its records law and analysis income of a political_subdivision of a state is not taxable absent specific statutory authorization see revrul_87_2 1987_1_cb_18 gcm c b xiv-1 superseded by revrul_71_131 1971_1_cb_28 sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of a state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit that section further provides that special assessment districts such as those for roads water sewer etc may or may not qualify as political subdivisions three generally recognized sovereign powers of states are the police power the power to tax and the power of eminent_domain under sec_1_164-4 of the regulations real_property_taxes that are deductible under sec_164 of the code are those levied for the general_public welfare by the proper taxing authorities at a like rate against all property in the territory over which the authorities have jurisdiction that section further provides that assessments paid for local benefits such as streets sidewalks and other improvements imposed because of and measured by some benefit inuring directly to the property assessed are not deductible as taxes sec_170 of the code allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year plr-116069-99 sec_170 of the code includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states a political_subdivision of either a state or possession_of_the_united_states the united_states or the district of columbia revrul_79_323 1979_2_cb_106 holds that gifts to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 of the code revrul_69_90 1969_1_cb_63 holds that payments by merchants and property owners to a city to be used to provide public parking facilities in the general area of the business and properties of the contributors are charitable_contributions as defined in sec_170 the return-filing requirements of sec_6012 of the code do not apply to states or their political subdivisions see revrul_77_261 1977_2_cb_45 and revrul_78_316 1978_2_cb_304 city is required to impose the levy recommended by x consequently x has the de_facto ability to impose the levy the levy does not result in any improvements that benefit only the property assessed consequently the levy is not an assessment against a local benefit the benefit of the levy inures to the general_public welfare and qualifies as a power to tax x was created to provide coordinated promotion and enhancement of the downtown retail and general business environment of city as in revrul_79_323 such activities serve a public purpose by promoting the local economy see also revrul_69_90 x is a political_subdivision within the meaning of sec_170 of the code and therefore contributions to it will be deductible sec_170 if they are made for exclusively public purposes accordingly we conclude that conclusion x is a political_subdivision it is not required to file a federal_income_tax return and its income is not subject_to federal_income_tax plr-116069-99 contributions to x may qualify as contributions to an organization described in sec_170 of the code subject_to the limitations therein this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above specifically no opinion is expressed or implied concerning x’s ability to issue tax-exempt obligations for purposes of sec_103 and sec_141 through of the code in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch
